SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 24February 2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated24 February 2012 re: Final Results - Part 1 2011 Results News Release Lloyds Banking Group plc 24 February 2012 BASIS OF PRESENTATION This report covers the results of Lloyds Banking Group plc (the Company) together with its subsidiaries (theGroup) for the year ended 31December2011. The Listing Rules of the UK Listing Authority (LR 9.7A.1) require that preliminary statements of annual results must be agreed with the listed company's auditors prior to publication, even though an audit opinion has not yet been issued. In addition, the Listing Rules require such statements to give details of the nature of any likely modification that may be contained in the auditor's report to be included with the annual report and accounts. Lloyds Banking Group plc confirms that it has agreed this preliminary statement of annual results with PricewaterhouseCoopers LLP and that the Board of Directors has not been made aware of any likely modification to the auditors' report required to be included with the annual report and accounts for the year ended 31 December 2011. Statutory basis Statutory results are set out on pages162 to203. However, a number of factors have had a significant effect on the comparability of the Group's financial position and results. As a result, comparison on a statutory basis of the 2011 results with 2010 is of limited benefit. Combined businesses basis In order to provide more meaningful and relevant comparatives, the results of the Group and divisions are presented on a 'combined businesses' basis. The key principles adopted in the preparation of the combined businesses basis of reporting are described below. · In order to reflect the impact of the acquisition of HBOS, the amortisation of purchased intangible assets has been excluded; and the unwind of acquisition-related fair value adjustments is shown as one line in the combined businesses income statement. · In order to better present business performance the effects of liability management, volatile items and asset sales are shown on a separate line in the combined businesses income statement and 'underlying income' is total income less these effects. The following items, not related to acquisition accounting, have also been excluded from the combined businesses income statement: - integration, simplification and EC mandated retail business disposal costs; - volatility arising in insurance businesses; - insurance gross up; - provision in relation to German insurance business litigation; - payment protection insurance provision; - customer goodwill payments provision; - curtailment gains and losses in respect of the Group's defined benefit pension schemes; and - loss on disposal of businesses. To enable a better understanding of the Group's core business trends and outlook, certain income statement, balance sheet and regulatory capital information is analysed between core and non-core portfolios. The non-core portfolios consist of businesses which deliver below-hurdle returns, which are outside the Group's risk appetite or may be distressed, are subscale or have an unclear value proposition, or have a poor fit with the Group's customer strategy. The EC mandated retail business disposal (Project Verde) is included in core portfolios. The Group's core and non-core activities are not managed separately and the preparation of this information requires management to make estimates and assumptions that impact the reported income statements, balance sheet, regulatory capital related and risk amounts analysed as core and as non-core. The Group uses a methodology that categorises income and expenses as non-core only where management expect that the income or expense will cease to be earned or incurred when the associated asset or liability is divested or run-off, and allocates operational costs to the core portfolio unless they are directly related to non-core activities. This results in the reported operating costs for the non-core portfolios being less than would be required to manage these portfolios on a stand-alone basis. Due to the inherent uncertainty in making estimates, a different methodology or a different estimate of the allocation might result in a different proportion of the Group's income or expenses being allocated to the core and non-core portfolios, different assets and liabilities being deemed core or non-core and accordingly a different allocation of the regulatory effects. During 2011, the Group has reassessed its non-core activities and a number of portfolio changes have been made within the Wholesale, Commercial and International portfolios; it is not intended that any further changes will be made to the composition of these non-core portfolios. The disclosures for the year ended 31December 2010 have been restated on this basis. Unless otherwise stated income statement commentaries throughout this document compare the year ended 31December 2011 to the year ended 31December 2010, and the balance sheet analysis compares the Group balance sheet as at 31December 2011 to the Group balance sheet as at 31December 2010. FORWARD LOOKING STATEMENTS This announcement contains forward looking statements with respect to the business, strategy and plans of the LloydsBanking Group, its current goals and expectations relating to its future financial condition and performance. Statements that are not historical facts, including statements about the Group or the Group's management's beliefs and expectations, are forward looking statements. By their nature, forward looking statements involve risk and uncertainty because they relate to events and depend on circumstances that will occur in the future. The Group's actual future business, strategy, plans and/or results may differ materially from those expressed or implied in these forward looking statements as a result of a variety of risks, uncertainties and other factors, including, without limitation, UK domestic and global economic and business conditions; the ability to derive cost savings and other benefits including, without limitation, as a result of the integration of HBOS and the Group's simplification programme; the ability to access sufficient funding to meet the Group's liquidity needs; changes to the Group's credit ratings; risks concerning borrower or counterparty credit quality; instability in the global financial markets including Eurozone instability; changing demographic and market related trends; changes in customer preferences; changes to regulation, accounting standards or taxation, including changes to regulatory capital or liquidity requirements; the policies and actions of governmental or regulatory authorities in the UK, the European Union, or jurisdictions outside the UK, including other European countries and the US; the ability to attract and retain senior management and other employees; requirements or limitations imposed on the Group as a result of HM Treasury's investment in the Group; the ability to complete satisfactorily the disposal of certain assets as part of the Group's EU state aid obligations; the extent of any future impairment charges or write-downs caused by depressed asset valuations; exposure to regulatory scrutiny, legal proceedings or complaints, actions of competitors and other factors. Please refer to the latest Annual Report on Form20-F filed with the US Securities and Exchange Commission for a discussion of certain factors together with examples of forward looking statements. The forward looking statements contained in this announcement are made as at the date of this announcement, and the Group undertakes no obligation to update any of its forward looking statements. CONTENTS Page Key highlights 1 Summary of results 3 Group Chief Executive's statement 5 Combined businesses information 13 Combined businesses consolidated income statement 14 Reconciliation of combined businesses profit before tax to statutory (loss) profit before tax for the year 14 Combined businesses profit (loss) analysis by division 15 Combined businesses half-year profit (loss) analysis by division 15 Core and non-core income statement 16 Summary consolidated balance sheet 17 Group Finance Director's review of financial performance 18 Combined businesses segmental analysis 32 Divisional performance Retail 35 Wholesale 43 Commercial 55 Wealth and International 61 Insurance 73 Group Operations 82 Central items 84 Core and non-core business analysis 85 Quarterly information 92 Additional information on a combined businesses basis 95 Basis of preparation of combined businesses information 96 Banking net interest margin 98 Liability management gains 99 Integration costs and benefits 99 Simplification costs and benefits Impairment charge Volatility arising in insurance businesses Number of employees (full-time equivalent) Remuneration Risk management Risk management approach Principal risks and uncertainties Statutory information Primary statements Consolidated income statement Consolidated statement of comprehensive income Consolidated balance sheet Consolidated statement of changes in equity Consolidated cash flow statement Notes Contacts KEY HIGHLIGHTS 'In 2011, we established our longer term strategy for the Group, acted quickly and decisively to mitigate the effects of a challenging environment and put in place the right foundations to deliver on our objectives over the next 3 - 5 years, whilst continuing to support the UK economy. Using the framework set out in our Strategic Review, we accelerated strengthening our balance sheet, decreasing risk and reducing costs. The investments we made behind our brands, distribution, customer relationships and people have strengthened our franchise, and created new opportunities which will enable us to realise over time the Group's full potential for growth.' António Horta-Osório Group Chief Executive GOOD PROGRESS AGAINST STRATEGY CREATING NEW OPPORTUNITIES FOR GROWTH ·Balance sheet further strengthened - Capital position strengthened: Core tier1 capital ratio of 10.8percent, improved by 60basis points. - Strong deposit growth: customer deposits (excluding repos) increased 6per cent to £406billion. - Funding position significantly improved: wholesale funding reduced to £251billion, down 16percent. - Strong progress against term funding objectives with £35billion of wholesale term issuance. - Loan to deposit ratio substantially improved to 135percent (31December 2010: 154percent). ·Reshaping our business portfolio: reducing risk, focusing on the core, and exiting non-core areas. - Substantial non-core asset reduction of £53billion to £141billion. - Conservative approach to, and prudent appetite for, risk fully embedded across the business. - Increased focus on the core business, while substantially decreasing non-core assets. - Announced exit from operations in seven overseas countries. ·Simplifying the Group: reducing costs and creating a new operational model. - Integration successfully executed, realising annual run-rate savings of more than £2billion. - Strong initial progress on delivery of simplification initiatives, using our proven capabilities from Integration. - Simplification run-rate cost savings of £242million at end 2011. ·Invest to be the best bank for our customers: creating new opportunities for growth. - Successful launch of multibrand strategy, including relaunch of Halifax as a challenger brand. - Support for Small and Medium-sized Enterprises (SMEs) strengthened: Merlin commitments exceeded, and Commercial loan growth of 3percent against UK market down 6percent. - Good bancassurance progress with Retail and Commercial (SME) customers. - Increased market shares in key, capital-light Wholesale products, facilitated by Arena platform. - New Wealth propositions developed covering 80 per cent of customers, and processes simplified. RESILIENT UNDERLYING TRADING PERFORMANCE IN 2011, IN LINE WITH EXPECTATIONS ·Growth initiatives, cost and impairment reductions, and funding mix improvements mitigated the effects of a subdued UK economy, risk and asset reductions, and higher wholesale funding costs. - Combined businesses profit before tax increased 21percent to £2,685million in 2011. - Core combined businesses profit before tax increased 3percent to £6,349million. - Statutory loss before tax was £3,542million (2010: profit of £281million), and includes a £3.2billion non-recurring provision for Payment Protection Insurance (PPI) contact and redress costs. ·Income decreased 10percent to £21,123million, reflecting subdued lending demand and continued customer deleveraging in the core, a smaller non-core portfolio, and a lower margin. ·Banking net interest margin reduced by 14basis points to 2.07percent, in line with expectations, with increased funding costs partially offset by the benefits of asset repricing and funding mix; core net interest margin declined only 6 basis points to 2.42percent given the better funding mix in the core business. ·Total costs fell 4percent, primarily driven by Integration and Simplification related savings and lower bonus accruals, partially offset by inflationary pressures and UK bank levy and FSCS costs. ·The impairment charge reduced significantly, by 26percent to £9,787million, with improvements seen across all divisions, reflecting improving portfolio credit quality. OUTLOOK AND FINANCIAL GUIDANCE ·Expect the external environment to remain challenging in 2012. ·Remain confident that our medium-term financial targets, as set out in our June 2011 Strategic Review are achievable over time. - As anticipated in our Q3 2011 Interim Management Statement, now expect the attainment of income related targets, including for other operating income, to be delayed beyond 2014 as a result of the weaker than expected economic outlook. - As a consequence, also expect the attainment of our return on equity target to be delayed beyond 2014. - Continue to expect to deliver our balance sheet, cost and impairment targets in 2014, and in some cases sooner. - In-year cost savings target for 2014 increased by £200million to £1.7billion; end 2014 run-rate target increased to £1.9billion. - Given expectation of further deposit growth, expect to reach medium-term Group loan-to-deposit ratio target of 130per cent or below by the end of 2012, two years ahead of plan. ·In 2012, on a combined businesses basis, we expect: - Income to be lower than in 2011 given the economic outlook, further non-core asset reductions, subdued demand in the core loan book, higher wholesale funding costs, and interest rates likely to remain at low levels for longer. - Full year banking net interest margin to be below 2percent in 2012, falling year-on-year by approximately the same amount in 2012 as in 2011, primarily driven by continuing high wholesale funding costs. - A further reduction in costs, and a similar percentage reduction in Group impairment as seen in 2011, with the largest improvement coming from International. - The benefit from fair value unwind to reduce to approximately £0.5billion. - To continue to strengthen our balance sheet through: non-core asset reduction of approximately £25billion, further deposit growth, at least in line with the market, and strengthening our funding position and our core tier1 ratio. Further detail on our outlook and financial guidance is given at the end of the Group Chief Executive's statement on page11. António Horta-Osório Group Chief Executive SUMMARY OF RESULTS Change Results £m £m % Statutory Total income, net of insurance claims Total operating expenses Trading surplus Impairment 26 (Loss) profit before tax Loss attributable to equity shareholders Loss per share (4.1)p (0.5)p Combined businesses basis (note1, page95) Total income, net of insurance claims Total costs 4 Trading surplus Impairment 26 Profit before tax 21 Banking net interest margin 2.07% 2.21% Banking asset margin 1.46% 1.71% Banking liability margin 0.98% 0.92% Impairment as a % of average advances1 1.62% 2.01% Cost:income ratio2 50.3% 46.6% Combined businesses basis - core Total income, net of insurance claims Total costs 2 Trading surplus Impairment 20 Profit before tax 3 Banking net interest margin 2.42% 2.48% Impairment as a % of average advances1 0.64% 0.75% Cost:income ratio 49.6% 49.4% 1 Impairment on loans and advances to customers divided by average loans and advances to customers, excluding reverse repo transactions, gross of allowance for impairment losses. 2 Total costs excluding the impairment of tangible fixed assets of £150million in the year ended 31December 2010, divided by total income net of insurance claims. SUMMARY OF RESULTS (continued) Capital and balance sheet As at 31 December As at 31 December Change % Statutory Loans and advances to customers1 £565.6bn £592.6bn Customer deposits2 £413.9bn £393.6bn 5 Loans and advances to customers excl reverse repurchase agreements (repos) £548.8bn £589.5bn Customer deposits (excluding repos) £405.9bn £382.5bn 6 Total customer balances3 £954.7bn £972.0bn Loan to deposit ratio4 135% 154% Average interest-earning banking assets £585.4bn £625.9bn Funds under management5 £182.0bn £192.0bn Wholesale funding (see page110) £251.2bn £298.0bn Wholesale funding >1 year maturity 55% 50% Funded assets (see page113) £587.7bn £655.0bn Primary liquidity portfolio (see page116) £94.8bn £97.5bn Risk-weighted assets £352.3bn £406.4bn Core tier 1 capital ratio 10.8% 10.2% Net tangible assets per share 58.6p 59.2p Leverage ratio 17 times 17 times Core Loans and advances to customers (excluding reverse repos) £437.0bn £454.2bn Customer deposits (excluding repos) £401.5bn £377.0bn 6 Total customer balances £838.5bn £831.2bn 1 Loan to deposit ratio4 109% 120% Total core assets £829.8bn £797.9bn 4 Risk-weighted assets £243.5bn £262.5bn Non-core Total non-core assets £140.7bn £193.7bn Risk-weighted assets £108.8bn £143.9bn 1 Includes reverse repos of £16.8billion (31December 2010: £3.1billion). 2 Includes repos of £8.0billion (31December 2010: £11.1billion). 3 Total customer balances are the aggregate of loans and advances to customers excluding reverse repos and customer deposits excluding repos. 4 Loans and advances to customers (excluding reverse repos) divided by customer deposits (excluding repos). 5 Funds under management within Wealth and International division. GROUP CHIEF EXECUTIVE'S STATEMENT Summary In 2011, we established our longer term strategy for the Group, acted quickly and decisively to mitigate the effects of a challenging environment and put in place the right foundations to deliver on our objectives over the next 3 - 5 years, whilst continuing to support the UK economy. Using the framework set out in our Strategic Review, we accelerated strengthening our balance sheet, decreasing risk and reducing costs. The investments we made behind our brands, distribution, customer relationships and people have strengthened our franchise, and created new opportunities which will enable us to realise over time the Group's full potential for growth. We also made good progress on the EC mandated business disposal ('Project Verde'), and saw greater clarity emerge on the future UK regulatory framework following the publication of the Independent Commission on Banking's (ICB's) final report and the Government's response on 19December2011. As a result, in 2011, we delivered a resilient performance and made good progress against the key elements of our strategic plan to become the best bank for our customers, despite a weakening UK economy, ongoing financial market volatility, continued high levels of regulatory scrutiny and competitive markets. We are now better positioned to adapt to the changing economic environment and to realise over time the full potential of our franchise, brands and capabilities, and therefore to deliver strong, stable and sustainable returns for our shareholders. 2011 results overview The results reflect our focus on rapidly improving the Group's risk profile and further strengthening the balance sheet, through improving the Group's capital and funding position and making substantial progress on non-core asset reductions, deposit growth, and our funding programme. While this means that we now have a much more resilient balance sheet, our income performance was affected by these risk and asset reductions, as well as by the subdued UK economic environment. On a statutory basis, our results were affected by, amongst other things, the responsible position we took on Payment Protection Insurance (PPI), which resulted in a £3.2billion provision. In addition, with over £2billion of run-rate cost savings now realised from integration, we have now commenced the simplification initiatives which will significantly improve our efficiency and are allowing us to invest in growing our core customer business. In reducing risk and strengthening the balance sheet, our proactive management of the non-core portfolio and of our funding position meant that we reduced non-core assets by £53billion to £141billion, against a commitment to decrease the non-core portfolio to less than £90billion by the end of 2014, and significantly strengthened our funding position, raising £35billion of total term wholesale funding, around £10billion more than initially budgeted. The new pricing management of savings products we introduced in the year and our multi-brand strategy resulted in customer deposit growth (excluding repos) of 6percent, significantly above market growth, and without leading the market on rates. We had a particularly strong performance in our Halifax challenger brand as a result of innovative products launched in the year. As a consequence of our actions in reducing non-core loans and increasing deposits, we substantially improved our loan to deposit ratio, by 19percentage points to 135percent. Deposit growth and our progress in funding and non-core asset reductions facilitated further substantial pay-down of government and central bank facilities from £97billion at the 2010 year end to £24billion at the end of 2011 (with nothing outstanding under the UK Special Liquidity Scheme). Non-core asset reductions, which were made broadly in line with book value, were a substantial driver behind the improvement in our core tier 1 capital ratio from 10.2percent at the 2010 year end to 10.8percent, notwithstanding the impact of the PPI provision of around 60basis points. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) The Group reported a combined businesses profit before tax of £2,685million in 2011 (2010: £2,212million), and excluding the effects of liability management, volatile items and asset sales, profit before tax was £2,022million (2010: £1,651million). The core business delivered a resilient performance, with profit before tax of £6,349million (2010: £6,152million), and excluding volatile items, liability management effects and asset sales profit before tax was £5,746million (2010: £6,101million). On a statutory basis, the Group reported a loss before tax of £3,542million in the year, which includes the PPI related provision. Subdued markets in the core business and the effect of non-core asset reductions resulted in a reduction in income (excluding volatile items, liability management effects and asset sales, and net of insurance claims) of 10percent to £21,197million. This was partly offset by a 6percent reduction in operating expenses, despite the headwinds of inflation and higher taxes, as a result of the management actions we took during the year, and a 26percent reduction in the impairment charge, reflecting improving credit quality in our portfolios. The benefits from the improvements we achieved in the Group's funding mix, increasing deposit balances and reducing the proportion of wholesale funding, were most clearly evident in our core net interest margin. This declined by only 6basis points to 2.42percent, despite the impact of higher funding costs, the effect of refinancing a significant amount of government and central bank facilities and lower interest rates in general. However, our Group net interest margin declined by 14basis points to 2.07percent, in line with guidance, given that it reflected the full impact of these effects on our predominantly wholesale funded non-core business. Our strategy and action plan to deliver for customers and shareholders Our strategy, which we set out on 30 June 2011 following an extensive and detailed review of the business, is focused on the UK, where we have distinctive assets and capabilities including our valuable customer franchise and market position, and multiple strong brands. It is built on being the best bank for our personal, commercial and corporate customers, creating value by investing in initiatives where we can make a real difference for them, and focussing on operating sustainably and responsibly with the objective of delivering strong, stable and sustainable returns for shareholders over time. While our focus is on restoring the Group to sustainable profitability and delivering returns for all shareholders, we expect the delivery of our strategic targets to provide, over time, an opportunity for the UK Government to dispose of its shareholding in the Group in an orderly manner, and deliver value for taxpayers. Our strategy will create shareholder value through simplifying processes, systems and products and policies, and investing a proportion of the savings realised from this simplification in growth initiatives targeted at high-return areas of our business, and by ensuring that capital is primarily allocated to core growth businesses. The four elements of our action plan to deliver our strategy are to: ·Strengthen our balance sheet and liquidity position ·Reshape our business portfolio to fit our assets, capabilities and risk appetite ·Simplify the Group to improve agility, service and efficiency ·Invest to be the best bank for our customers and to grow our core customer businesses GROUP CHIEF EXECUTIVE'S STATEMENT (continued) Good progress against strategic initiatives We are already making good progress against the key initiatives set out in our strategy. In reshaping our business portfolio, we have fully embedded across the business a conservative approach to, and prudent appetite for, risk. We have in place rigorous controls over the risk profile of all new business, as evidenced, for example, in the Retail mortgage book where we have seen impaired loans decreasing but where our coverage ratio has increased, and are managing and successfully reducing our non-core assets in a disciplined manner and broadly in line with book value. In the core business, the improving quality of our portfolios and their decreasing risk profile, has been reflected in a 7percent decrease in risk-weighted assets. We have also reviewed our existing portfolios and confirmed them as adequately provisioned. Given our UK-focused strategy to capitalise on the strength of our capabilities in the UK, we have also committed to reduce our international presence from 30 countries to less than 15 by 2014. To date we have announced the exit from operations in seven countries. Our integration programme has now delivered single platforms supporting the Halifax, Bank of Scotland and Lloyds TSB brands and, by the end of 2011, had achieved more than £2billion per annum of run-rate cost synergies and other operating efficiencies. Simplifying the Group is a cornerstone of our strategy, not only in its delivery of cost savings, but also importantly in simplifying our products and services from the customer's point of view, and allowing us to increase investment in our franchise. We have now commenced the delivery of the simplification initiatives set out in our strategy, and by the end of 2011 had achieved initial run rate savings of £242million in the first six months of the programme. We have also greatly improved our cost management through instituting a rigorous process overseen by a Cost Board, which has helped the Group drive significant reductions in our operating expenses. A portion of the savings realised from our simplification programme will allow us to further invest to be the best bank for our customers, and to grow our core customer businesses which is at the heart of our strategy. We commenced the implementation of a number of key initiatives in 2011, with the revitalisation of the Halifax brand and strengthening our support for Small and Medium-sized Enterprises both resulting in a significant outperformance of those business areas against market trends. We have also begun to invest behind increasing our share of capital-light business in our corporate and commercial businesses. Key successes included the launch of 'Arena', our online foreign exchange and money market deposit platform and our UK government bond market making operation in our Wholesale business. In Insurance, our focus on UK customer needs delivered a 23per cent increase in LP&I UK protection sales (PVNBP), which now account for 22per cent (2010: 13per cent) of bancassurance sales. Further details on the good progress we have made against our strategic initiatives in each business are given in each of the divisional reviews in this document. Management team changes On 1 February 2012, we announced changes to the Group's senior management team to ensure we have the right organisational structure to deliver on our strategy and move to the next phase of the Group's transformation. As a result, five business lines, Retail, Wholesale, Commercial, Wealth and International, and Insurance, now report directly to me and, further to the centralisation of all control functions as part of the Strategic Review, five control and support functions also report to me, namely Group Corporate Functions (into which Human Resources, Legal and Secretariat and Group Audit report), Risk, Finance, Operations, and Corporate Affairs. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) Supporting our customers and the UK economy As part of our strategy to be the best bank for customers, and as a leading financial services provider in the UK, we continue to actively support sustainable growth in the UK economy through the focused range of products and services we provide to our business and personal customers, as well as through partnerships we have built with industry and Government. The banking industry has faced much criticism in recent years and we recognise that significant work is required to rebuild trust with customers and other stakeholders. The financial services sector does however have a fundamental role to play in society in supporting both individuals and businesses through the provision of financial and payment services, and can be instrumental in helping the economy prosper and grow. The industry can help ensure the future strength and economic well being of the UK and its people and given our strategic assets we aim to play an important part in this. I am pleased to report that during 2011, despite the challenging economic climate, the Group exceeded its full year contribution to the 'Merlin' lending commitments which were agreed in February with the UK Government, both for SMEs and in total. In the full year we provided £45billion of committed gross lending to UK businesses, of which £12.5billion was to SMEs. In the same period, the Group supported the start-up of 124,000 new SME businesses. For 2012, we have relaunched our SME Charter in which we have pledged to make at least £12billion of gross new lending available to SMEs. SMEs are a particularly important source of job creation and growth in the UK. Our core Commercial business is focused on serving these customers, and we demonstrated our support for SME customers in 2011 with year on year net lending growth of 3percent in this business area. This compared favourably with the negative growth in SME lending across the industry reported in the latest available market statistics from the Bank of England. In 2012, we have pledged to make at least £12billion of gross new lending available to SMEs, with a further pledge to deliver positive net lending growth, to help stimulate economic output and improve confidence in the sector. As a member of the Business Finance Taskforce, we have led work to improve SME customer relationships through mentoring and a right to appeal and have agreed to contribute £300million to the Business Growth Fund to provide better access to equity finance. For our Retail customers, the Group completed £28billion of new mortgage business in 2011, achieving a market share of approximately 20percent of gross new residential mortgage lending. We are committed to supporting the UK housing market and first-time buyers in particular. We advanced more than £5.6billion of new lending to first-time buyers in 2011, helping over 52,000 customers own their first homes. Our market share of new first-time buyer business was approximately 24percent by value in 2011. In total, we advanced more than £15.5billion of new mortgages to over 124,000 customers buying their home in the UK in 2011. Our Halifax brand is a leading lender in the affordable housing sector, with a dedicated product range designed for borrowers seeking shared equity or shared ownership schemes. Looking forward, as part of our commitment to customers, we will keep the same net number of branches in our network for the next three years, excluding Verde, and we will not close a branch if it is the last one in a community. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) We also committed to reduce the level of FSA reportable complaints we receive, excluding PPI complaints, by 20percent in 2011 compared to 2010. We achieved a 24percent reduction, and reduced our banking complaints per 1,000 accounts to 1.5. We achieved this through initiatives such as our Phone a Friend service, training of our 40,000 front line colleagues, and the roll out in the second half of an externally accredited complaint handling qualification. This makes us the first financial services organisation to have professionally qualified complaint handlers. To enable our customers get the right outcome faster, we are extending the opening hours of our specialist complaints teams to 24 hours a day, 7 days a week. As a result of these initiatives, we are now resolving over 90percent of complaints at first touch. In 2012, we have committed to improving this performance further, by reducing banking complaints to just 1.3 per 1,000 current accounts, and in 2014 to 1.0 per 1,000 current accounts. Meeting our customers' needs with successful new products and services Our strategy recognises our customers' needs for product simplicity and transparency, access through multiple channels, and value-for-money products and services. I am therefore pleased at the success of the new products and services launched in 2011, and the widespread recognition and broad range of external awards achieved across the Group. In Retail, notable product successes included a number of innovative Halifax savings products, which while not rate-leading, delivered strong deposit growth. These included, in the first half, the ISA Promise which saw our cash ISA balances grow significantly above our historic share, and, in the second half, the Savers Prize Draw which saw over 450,000 customers registered for the first draw. We also received a number of external awards recognising the quality and consistency of delivery to our customers. Within Wholesale, our Corporate Markets area won the Best Bank of the Year award for the seventh consecutive year at the Real FD/CBI Excellence awards, while in Retail we were named 'Best Overall Mortgage Lender' for the tenth year running in the Your Mortgage Magazine Awards and in Insurance we were named as Britain's most popular home insurance provider by the independent market researchers GFK NOP for the tenth year in a row. In responding to our customers' need for access through multiple channels, in Retail, we launched a suite of Mobile Banking apps, and have now recorded one and a half million downloads. Our commitment to our employees Our success depends on our employees, the service they provide for our customers, and the long-term partnerships they build with them. We are committed to attracting, retaining and developing our people, and in 2011 launched a number of initiatives to identify and develop our future leaders, to simplify the link between performance and reward, and to ensure colleagues have the capabilities to deliver excellent service through learning and development resources such as our Learning Academies, through supporting external qualifications, and by introducing development and review programmes. While the results of the colleague engagement survey we conducted in the second half of the year reflected both the challenging external environment and the work that remains to be done in ensuring Lloyds Banking Group is a great place to work, the progress we have made during the year reflects the strong capabilities and dedication of our people which will continue to support the delivery of our strategy. Remuneration is an important issue for our stakeholders and the Group. We are keen to ensure we recruit and retain the right employees to drive our business forward and deliver on our strategy while ensuring that there is alignment between remuneration and results. Variable pay is reflective of the performance of the business and total discretionary bonus awards are approximately 30percent lower than last year with bonuses above £2,000 subject to deferral and adjustment. In addition, given the continued challenging economic conditions salary awards have been limited, especially at more senior levels. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) EC mandated business disposal ('Project Verde') Following our decision early in 2011 to accelerate Project Verde, we have made good progress, and, having reviewed the formal offers for the Verde business, the preferred bidder for the business is The Co-operative Group. Any final transaction will be subject to regulatory approval and certain other conditions. The Group will continue to progress an IPO as an alternative to a direct sale. We remain on track to complete the transfer of the business before the end of 2013. Equity dividends The European Commission's restriction on equity dividend payments was part of the conditions of the State Aid restructuring plan which expired in early 2012. We understand that the absence of dividends has created difficulties for many of our shareholders and we remain committed to recommencing progressive dividend payments as soon as we are able. It is our intention to do so when the financial position of the Group and market conditions permit, and after regulatory capital requirements are defined and prudently met. At this time those requirements remain unclear and although we have made good progress against our strategic priorities during the year we are not yet able to forecast when we will be able to resume dividend payments, although we continue to strive to recommence them as soon as possible. Greater clarity emerging on UK regulatory framework The publication of the ICB's final report in September and the Government's response to the report in December are significant steps in providing greater clarity on changes to the regulatory framework for the UK banking industry to secure greater financial stability. On competition, we are pleased that the Verde sale is seen as creating an effective new challenger in our market, and that our proposals, developed with the Payments Council, to make it quicker and simpler for customers to switch accounts, were recommended by the ICB and backed by the Government. We also welcome the Government's endorsement of the ICB's proposals to ring-fence retail banking operations as part of a wider regulatory framework including capital and liquidity and effective macro- and micro-prudential supervision, which should remove any implicit tax-payers' guarantee for the ring-fenced entities. Given that we are predominantly a retail and commercial bank, we would expect to be less affected by the implementation of a retail ring-fence, but believe it will be important for any transition period to be flexible in order to minimise any impact on economic growth, and for banks to implement the required structural changes. The ICB also recommended that ring-fenced banks should hold a capital base of at least 10percent to absorb the impact of potential losses or financial crises. The Government's proposals on capital are consistent with the capital targets we set in our strategic review in 2011 and, although much work remains to be done on the detail of the implementation capital requirements, we are on track to achieve the capital levels the ICB recommends. We expect the Government to provide further details of its plans in the spring of 2012 and to outline which of the proposals it intends to progress to legislation. We will continue to work with HM Treasury and our regulators in the coming months ahead of the publication of the final white paper. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) Economic outlook While the outlook for the UK economy remains uncertain, and vulnerable to developments in the Eurozone, we believe the most likely scenario is for further weakness in the first half of 2012 followed by a relatively modest recovery in the second half resulting in broadly flat real GDP for the year as a whole, with further modest recovery in 2013. As a result, we expect UK base rates to remain at current levels into 2013, and unemployment to rise from current levels to peak at around 9 per cent in 2013. However, we expect inflation (CPI) to fall from current high levels to below 3percent in 2012 and possibly below 2percent in 2013. UK property prices are likely to reflect the weak economic environment, with house prices remaining broadly flat in 2012 and 2013 and commercial property prices likely to be marginally weaker in 2012, and marginally stronger in 2013. Outlook and financial guidance We expect the external environment to remain challenging in 2012, with a subdued economy, continued high levels of regulatory scrutiny and political uncertainty relating to the banking sector, and the continued potential for downside effects from financial market volatility and instability in the Eurozone. Nevertheless, we remain confident that our medium-term financial targets, as set out in our June 2011 Strategic Review are achievable over time, although, as we anticipated in our Q3 2011 Interim Management Statement, we now expect the attainment of our income related targets, including for Other Operating Income, to be delayed as a result of the weaker than expected economic outlook. As a consequence, we now also expect the attainment of our return on equity target to be delayed beyond 2014. On the other hand, we continue to expect to deliver our balance sheet, cost and impairment targets in 2014, and in some cases sooner, given the good progress made so far. In relation to our balance sheet, this progress includes the £53 billion reduction in non-core assets achieved in the year and the 60 basis point increase in our core tier1 ratio to 10.8percent. As regards our income targets, we have reduced our asset quality ratio (impairment as a percentage of average advances) by 39 basis points to 1.62 per cent, a significant step towards our target of 50to 60 basis points. The positive strong momentum of our Simplification programme, with £242million of run-rate cost savings already achieved at the end of 2011, means that we are now increasing our target cost savings from this programme by £200million, to £1.9billion (from £1.7billion) by the end of 2014, and to £1.7billion from £1.5billion in 2014. Given the economic outlook, in 2012, on a combined businesses basis, we expect income to be lower than in 2011, given further non-core asset reductions, subdued demand in the core loan book, higher wholesale funding costs, and interest rates likely to remain at low levels for longer. We retain significant capacity to grow core assets subject to demand and to maintaining our prudent appetite for risk. Our banking net interest margin, as expected, was marginally below 2percent in the fourth quarter of 2011. We expect our full year banking net interest margin to be below 2percent in 2012, falling year-on-year by approximately the same amount in 2012 as in 2011, primarily driven by continuing high wholesale funding costs. We expect the benefit from fair value unwind to reduce to approximately £0.5billion in 2012. However, we expect a further reduction in costs, and a similar percentage reduction in Group impairment in 2012 as seen in 2011, as a result of further asset quality improvements across the divisions, with the largest improvement coming from International. We expect to continue to strengthen our balance sheet in 2012, by a further reduction in non-core assets of approximately £25billion, through targeting further deposit growth, at least in line with the market, by strengthening our funding position, with approximately 50percent of our term wholesale funding target for 2012 already completed, and by further improving our core tier1 ratio. Growth in customer deposits remains a key part of our funding strategy, and, assuming a continuation of current trends, we would expect to reach our medium-term Group loan-to-deposit ratio target of 130percent or below by the end of 2012, two years ahead of plan. GROUP CHIEF EXECUTIVE'S STATEMENT (continued) While we remain mindful of the challenges of the external environment, Lloyds Banking Group is now in a significantly stronger position than it was twelve months ago, and I would like to thank all our people for their contribution to our progress in 2011. Given we are likely to have lower interest rates for longer and higher regulatory costs along with deleveraging in credit markets, it will be those banks who can create competitive advantage through a lower risk premium combined with best in class efficiency who will achieve superior returns and will capture the opportunities as economic conditions improve. Absent a material deterioration in the economic environment, we remain confident in our ability to continue to execute against our strategic plan, and therefore continue to believe we are well positioned to realise over time the full potential of our organisation, brands and capabilities, and to achieve strong, stable and sustainable returns for shareholders. António Horta-Osório Group Chief Executive COMBINED BUSINESSES INFORMATION The analysis and commentary that is set out on pages14 to 105 is presented on a combined businesses basis. The basis of preparation of the combined businesses results is set out on page95. Page Combined businesses consolidated income statement 14 Reconciliation of combined businesses profit before tax to statutory (loss) profit before tax for the year 14 Combined businesses profit (loss) analysis by division 15 Combined businesses half-year profit (loss) analysis by division 15 Core and non-core income statement 16 Summary consolidated balance sheet 17 Group Finance Director's review of financial performance and outlook 18 Combined businesses segmental analysis 32 Divisional performance Retail 35 Wholesale 43 Commercial 55 Wealth and International 61 Insurance 73 Group Operations 82 Central items 84 Core and non-core business analysis 85 Quarterly information 92 Additional information on a combined businesses basis 95 Basis of preparation of combined businesses information 96 Banking net interest margin 98 Liability management gains 99 Integration costs and benefits 99 Simplification costs and benefits Impairment charge Volatility arising in insurance businesses Number of employees (full-time equivalent) Remuneration COMBINED BUSINESSES CONSOLIDATED INCOME STATEMENT £million £million Net interest income Other income Effects of liability management, volatile items and asset sales1 Total income Insurance claims Total income, net of insurance claims Costs: Operating expenses Other costs2 Trading surplus Impairment Share of results of joint ventures and associates 27 Profit (loss) before tax and fair value unwind Fair value unwind Profit before tax - combined businesses The basis of preparation of the combined businesses income statement is set out on the inside front cover. RECONCILIATION OF COMBINED BUSINESSES PROFIT BEFORE TAX TO STATUTORY (LOSS) PROFIT BEFORE TAX FOR THE YEAR £million £million Profit before tax - combined businesses Integration, simplification and EC mandated retail business disposal costs Volatility arising in insurance businesses (note7, page102) Amortisation of purchased intangibles Provision in relation to German insurance business litigation (note23, page194) - Payment protection insurance provision (note22, page192) - Customer goodwill payments provision - Pension curtailment gain - Loss on disposal of businesses - (Loss) profit before tax - statutory 1 Includes the gains from liability management exercises (see note 3 on page 99), the net effect of banking volatility, changes in the fair valuation of the equity conversion feature of the Group's Enhanced Capital Notes, net derivative valuation adjustments and gains or losses on disposals of assets which are not part of normal business operations. 2 Other costs include FSCS costs and UK bank levy in 2011, and FSCS costs and impairment of tangible fixed assets in 2010. COMBINED BUSINESSES PROFIT (LOSS) ANALYSIS BY DIVISION £million £million Retail Wholesale Commercial1 Wealth and International Insurance Group Operations and Central items: Group Operations Central items Profit before tax 1 Commercial comprises the Group's SME business and was previously part of Wholesale. Comparatives have been restated accordingly. COMBINED BUSINESSES HALF-YEAR PROFIT (LOSS) ANALYSIS BY DIVISION first half-year second half-year £million £million Retail Wholesale Commercial Wealth and International Insurance Group Operations and Central items: Group Operations 6 Central items Profit before tax Banking net interest margin 2.12% 2.01% Banking asset margin 1.54% 1.38% Banking liability margin 0.97% 0.98% Impairment as a % of average advances 1.77% 1.46% CORE AND NON-CORE INCOME STATEMENT Core £ million £ million Net interest income Other income Effects of liability management, volatile items and asset sales 51 Total income Insurance claims Total income, net of insurance claims Operating expenses Other costs1 Trading surplus Impairment Share of results of joint ventures and associates 10 14 Profit before tax and fair value unwind Fair value unwind Profit before tax - core Banking net interest margin 2.42% 2.48% Impairment as a % of average advances 0.64% 0.75% Non-core Net interest income Other income Effects of liability management, volatile items and asset sales Total income Insurance claims - - Total income, net of insurance claims Operating expenses Other costs1 Trading surplus Impairment Share of results of joint ventures and associates 17 Loss before tax and fair value unwind Fair value unwind Loss before tax - non-core Banking net interest margin 1.01% 1.46% Impairment as a % of average advances 4.60% 5.56% Profit before tax - combined businesses 1 See footnote 2 on page 14. The basis of preparation of the core and non-core income statement is set out on the inside front cover. Non-core portfolios consist of non-relationship assets and liabilities together with assets and liabilities which are outside the Group's current risk appetite. SUMMARY CONSOLIDATED BALANCE SHEET As at 31December As at 31December Assets £million £million Cash and balances at central banks Trading and other financial assets at fair value through profit or loss Derivative financial instruments Loans and receivables: Loans and advances to customers Loans and advances to banks Debt securities Available-for-sale financial assets Held-to-maturity investments Other assets Total assets Liabilities Deposits from banks Customer deposits Trading and other financial liabilities at fair value through profit or loss Derivative financial instruments Debt securities in issue Liabilities arising from insurance and investment contracts Subordinated liabilities Other liabilities Total liabilities Total equity GROUP FINANCE DIRECTOR'S REVIEW OF FINANCIAL PERFORMANCE Performance in line with our expectations The Group delivered a combined businesses profit of £2,685million in 2011 broadly in line with our expectations despite the challenging external environment, with the core business delivering a resilient performance, and non-core results reflecting the substantial reductions in non-core assets achieved in the year. In line with our strategy, we continued to further reduce the risk in our balance sheet, strengthening our core tier1 capital ratio, significantly reducing non-core assets and improving our funding position. Group income and margin reductions partially offset by lower costs and impairments The Group's 2011 results, which are analysed below on a combined businesses basis (except where stated), were impacted by liability management, volatile items and asset sales when compared to 2010 (seepage21). Excluding these, income declined by 10percent, reflecting a smaller balance sheet (average interest earning assets are down 6percent) primarily driven by substantial reductions of non-core assets, and a net interest margin which was 14basis points lower than in 2010. The change in margin reflected continued high funding costs, including the costs of refinancing of a significant amount of government and central bank facilities. Costs reduced 4percent, driven by Integration and Simplification related savings and lower bonus accruals, partially offset by inflationary pressures, the new UK bank levy, and FSCS costs. The impairment charge reduced by 26percent, with lower charges seen across all divisions. These lower charges were principally supported by the continued application of our prudent risk appetite and strong risk management controls resulting in improved portfolio and new business quality, continued low interest rates, and broadly stable UK property prices, partly offset by weakening UK economic growth and rising unemployment. Profit before tax increased by 21percent. Excluding the effects of liability management, volatile items and asset sales, the combined businesses profit before tax increased by 22percent to £2,022million. A significant improvement in impairment was partly offset by reductions in income, principally as a result of non-core asset reductions to further strengthen the balance sheet, as well as higher funding costs. Profit before tax included the unwind of £1,943million of acquisition-related fair value adjustments, around £250million lower than previously anticipated as a more cautious outlook for certain US securities resulted in the deferral of positive fair value unwind. Going forward, over the medium-term, and in line with previous guidance, declining fair value unwind benefits are expected to accrue, with the benefit expected to be approximately £0.5billion in 2012. The statutory loss before tax was £3,542million in 2011 included the £3,200million PPI provision, which is excluded from the combined businesses results, and which was taken in the first half of 2011. The statutory result also includes, amongst other things, negative insurance volatility of £838million (2010: positive volatility of £306million), and charges totalling £1,452million (2010: £1,653million), of which £1,097million related to integration, £185million to simplification and £170million to the EC mandated retail business disposal costs.
